Title: To George Washington from Jacques-Marie-Blaise, Chevalier [de] Segond de Sederon, 14 October 1782
From: Segond de Sederon, Jacques-Marie-Blaise, Chevalier [de]
To: Washington, George


                  
                     Dear General
                     philadelphia the 14th of October 1782
                  
                  My being a prisoner having these two years past unabled me of taking an active service in Either of the Confederate armies I remain’d silent on a subject which has allready and might here after give me good deal of uneaseness if not put to light.
                  The hopes of an expeedy exchange rises my feelings a new and I dare flatter myself General you will redress the injustice done to me.
                  Soon after the ennemies had surrounded charles town our major (vernier) having been Killed on monk’s corner I applied to general lincoln for leave to join the remains of our legion whom’s Command Devolved upon me as the senior Capt: my request was not Complied with, and I was detaind with the parti of our horse I commanded, and send over wauds river for collecting fresh provisions for the garrison of charlestown, the same as negroes and intrenching tools for the repairs of the fortifications.
                  agreable to generals lincoln’s order I join’d colonel laurens on that post and there remain’d untill the post was calld in town were I was made a prisoner.
                  Congres had then incorporat’d the remains of pulanskis into armands as appears by the resolved of Congres of the 2 of april 1780.  Where ever an incorporation taketh place the officers of the incorporated corps are to take rank according to seniority it has been so practis’d in our army and it’s so in all armies.
                  Col: armand however did not follow this rule  his arrangement without making any mention of me although the senior capt. and commanding officer of the corps and although I’ll say it with confidence my Conduct till then had been much approved off by the differents Commanders I had serv’d under.
                  ’tis trüe, General, power had been investd unto you to officer that legion and you have transferred that power from Congres, to armand; but I by no means presume that your intention was to give Col: armands liberty to deprive an officer of his düe rank.
                  tho à prisoner, I was not to be left off unnoticed,  having been taken in a garrision where ordered by the Commander, could not make me loose a rank that congres had intrusted me with and in which capacity I had till then faithfully fulfilled the trust reposed on me.
                  your excellency will be sensible that the feelings of an officer under my predicament are much hurt’d and a redress of his grievances from you, will corroborate in me, the sense of your equity & righteousness with which has at all times shone amongst your noblest qualities.  my rank of Capt: of horse, having been confirmed to me, on application from the Mis la fayette, by the minister at home in my late voyage there; many of my friends in rochambeaus army wrotte to me on the  subject since my return.
                  tis in Consequence of their advices that I beg of you, dear general, as having been invested from congres with that power, to settle my rank in armand’s corps the officer that may be deranged by my resuming a düe command may become supernumerary untill a vacancy afford a new appointment.  I have the honnor to be with the greatest respects of your excellency the most humble and obedient servant
                  
                     Le cher de Segond of
                     late pulaskis
                     
                     
                  
               